Citation Nr: 1522451	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1961 to February 1965.  He died in October 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was subsequently transferred to the Boise, Idaho RO.

The Board previously remanded this matter for additional development in February 2014.  The Appeals Management Center (AMC) made reasonable efforts to comply with the Board's remand directives and the claim was readjudicated in a March 2015 supplemental statement of the case. For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Veterans Benefits Management System and on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died in October 2010; a death certificate lists blunt force trauma to the chest and self-inflicted gunshot wound as the cause of the Veteran's death.

2.  At the time of the Veteran's death, he was service connected for saccular bronchitis, rated as 100 percent disabling.

3.  An acquired psychiatric disorder was not shown in service and is not etiologically related to active service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided notice to the appellant in November 2010, prior to the initial adjudication of the claim in January 2011, which identified the evidence necessary to substantiate a claim, specifically including an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp, and the relative duties of VA and the claimant to obtain evidence.  The appellant has received all essential notice and has had a meaningful opportunity to participate in the development of the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims. Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A (a)(1).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the appellant's claim.  Wood, 520 F.3d at 1348.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the appellant's written assertions regarding her claim.  In addition, VA opinions were obtained in January 2015.  These opinions satisfy the duty to assist.  The Board finds that the medical opinions are adequate as each is premised on review of the evidence of record, addresses pertinent lay and medical evidence, and is supported by adequate rationale. 

The appellant has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required.  In view of the foregoing, the Board will proceed with appellate review. 

Legal Criteria and Analysis

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

In this case, the Veteran died of blunt force trauma to the chest after a self-inflicted gunshot wound in October 2010.  The death certificate identifies no other causes or significant contributory conditions for the Veteran's death.  At the time of the Veteran's death, service connection was in effect for saccular bronchitis, rated as 100 percent disabling.

The appellant alleges that the Veteran's suicide was directly related to his PTSD.  She further asserts that the saccular bronchitis caused continuous oxygen deprivation, which the appellant contends was a contributing factor in the Veteran's death.  See November 2010 statement. 

After reviewing the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran's service-connected saccular bronchitis caused or contributed to his death.

There is no competent evidence of record suggesting a relationship between the cause of the Veteran's death and his service-connected disability.  Saccular bronchitis is not listed on the death certificate.  According to a January 2015 VA opinion, an examiner opined that it is less likely than not that the saccular bronchitis caused and/or contributed substantially or materially to the Veteran's death or combined to cause death and/or aided or lent assistance to the production of death.  The examiner stated that although the Veteran was hospitalized twice in 2009 for exacerbation of his chronic lung condition, by 2010 his lung condition had stabilized.  She further noted that, after careful review of the Veteran's claims file, there is no evidence in the medical record that his respiratory condition was becoming destabilized and/or that the lung condition contributed substantially or materially to the Veteran's death or lent assistance to the production of his death.  

As noted above, the appellant contends that the Veteran's saccular bronchitis contributed to his cause of death.  Although the appellant has asserted that the Veteran's saccular bronchitis contributed to the Veteran's cause of death, she is a lay person and lacks the requisite medical training, expertise, and credentials to provide a competent medical opinion under the facts of this case regarding the relationship between the Veteran's saccular bronchitis and cause of death.  Thus, the Board finds that the weight of the evidence is against finding that the Veteran's saccular bronchitis caused or substantially or materially contributed to the Veteran's death.  

The Board further finds that the Veteran's cause of death is not etiologically related to active service.  The Veteran was not service-connected for any acquired psychiatric disorder at the time of his death.  Therefore, the Board must consider whether service connection for an acquired psychiatric disorder is warranted.  The Board notes that the Board previously denied service connection for an acquired psychiatric disorder in a February 1995 decision after the Veteran appealed a January 1992 rating decision denying service connection.  However, the Board must take a de novo review of the appellant's claim for DIC benefits.  38 C.F.R. § 20.1106 (2014). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Acquired psychiatric diseases such as PTSD, depression, and anxiety are not considered to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against finding that the Veteran's acquired psychiatric diagnoses had their onset during service or are otherwise causally or etiologically related to the period of active service.  The Board notes that the Veteran reported a history of nervous trouble and frequent trouble sleeping in the report of medical history prior to separation.  However, the Veteran's service treatment records are negative for any treatment, finding, or diagnosis of any acquired psychiatric disorder during his active duty service.  A December 1974 hospital summary reflects that the Veteran was previously hospitalized for a total of 6 days in 1955 and 1966 and that he experienced "shakiness" in the military after witnessing the death of a friend.  Service separation examination further reveals that psychiatric evaluation was normal at that time.  Thus, the medical and lay evidence contemporaneous to service does not show that any current acquired psychiatric disorder manifested during service.  In a May 1992 personal hearing, the Veteran denied psychiatric treatment prior to 1974.  Medical evidence also shows that the Veteran was initially treated to a nervous disorder in July and August 1974.  

The findings as recorded in service and VA treatment records do not reflect any acquired psychiatric disorder findings, diagnosis or treatment immediately post-service.  Treatment records dated prior to 1974 do not reflect that the Veteran was diagnosed with an acquired psychaitric disorder or suffered such symptoms since service separation.  For treatment purposes the Veteran would be expected to give a full and accurate history.  The Board finds it unlikely that the Veteran would report lung problems and back pain and not any psychiatric complaints, had the symptoms been present, when the treatment notes of record are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

The Board further finds that the weight of the evidence is against finding a direct relationship between any acquired psychiatric disorder and service.  According to the January 2015 VA examination report, the VA examiner explained that he did not see an actual diagnosis of anxiety, rather anxiety was a symptom referenced in some of the treatment notes.  He further opined that it is less likely that the Veteran's depression diagnosed later in his life was related to his military service.  The examiner also stated that he could find no information in the record that contradicted the conclusion that there was no psychiatric disorder manifested during active service, on service separation, or for a number of years following service separation.  

Regarding the Veteran's diagnosis of PTSD, the examiner state that he was unable to establish a clear and consistent diagnosis of PSTD based on reported symptoms indicated in the treatment notes as none of the treatment providers established or identified military stressors that would satisfy criterion A.  He added that the most cogent description of possible stressors to suggest a possible diagnosis of PTSD related to a childhood history of emotional, mental and physical abuse by the Veteran's father.  Thus, the examiner opined that it was less likely than not that the Veteran had PTSD caused by or related to his military service.

The other medical or mental health evidence in the record consists of VA treatment records which reflect impressions of PTSD, however many of the VA treatment reports indicating PTSD also include terms such as "provisional", "probable", "consider PTSD."  Specifically, a February 2010 VA treatment report notes that according to PTSD Checklist M (PCL-M), PTSD diagnosis is suggested; however, there is no indication that DSM-IV PTSD criteria A was met.  Although the March 2010 VA clinician indicated that the Veteran's diagnosis of PTSD would be identified as valid, there is no further indication that criteria A of the DSM-IV was met.  In the absence of a diagnosis of PTSD, the criteria for entitlement to service connection for PTSD are not met.  Shedden, 381 F.3d at 1167 (holding that if the Veteran fails to demonstrate any one of the elements for a grant of PTSD, including, medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a) (2014), service connection must be denied). 

Regarding the appellant's assertions, she does not allege, and the record does not otherwise show, that she has any medical education, training, or experience; therefore, she is a lay witness.  38 C.F.R. § 3.159(a).  As a lay person, the appellant is competent to report the Veteran's psychiatric symptoms to include sadness associated with depression; however, she is not competent to establish the diagnosis and/or etiology of the claimed acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the question of diagnosis and causation extends beyond an immediately observable cause-and-effect relationship, she is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case regarding whether the Veteran suffered from PTSD falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, the appellant's statements regarding a diagnosis and nexus are assigned no probative value.  

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for the cause of the Veteran's death and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


